IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 24, 2007
                                 No. 06-60826
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

CATHERINE M STARR

                                            Plaintiff-Appellant

v.

DAIMLERCHRYSLER CORPORATION; CHIEF EXECUTIVE OFFICER
DAIMLERCHRYSLER CORPORATION; PRESIDENT, DAIMLERCHRYSLER
CORPORATION,

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 2:05-CV-2107


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Catherine M. Starr filed a pro se suit in federal court alleging a copyright
infringement. The defendants moved for dismissal of the suit under FED. R. CIV.
P. 12(b)(1) and 12(b)(6) asserting, among other things, that the district court was
without jurisdiction because Starr did not have a copyright registration. The
district court granted the motion and dismissed Starr’s complaint for lack of


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60826

subject matter jurisdiction. Our review is de novo. Copeland v. Wasserstein,
Perella & Co., 278 F.3d 472, 477 (5th Cir. 2002).
      “[N]o action for infringement of the copyright in any United States work
shall be instituted until registration of the copyright claim has been made in
accordance with this title.”    17 U.S.C. § 411(a) (2005).       Registration is a
jurisdictional prerequisite to filing an infringement action. Creations Unlimited,
Inc. v. McCain, 112 F.3d 814, 816 (5th Cir. 1997). This court does not require
that a certificate from the Copyright Office be obtained before bringing suit, but
it does require the plaintiff to have filed an application for registration with the
Copyright Office prior to the infringement action. Lakedreams v. Taylor, 932
F.2d 103, 1108 (5th Cir. 1991). Starr’s complaint failed to allege that she had
even applied for copyright registration.      The district court did not err in
dismissing Starr’s complaint.
      Starr’s motion for a default judgment on appeal is DENIED.               The
judgment of the district court is AFFIRMED.




                                         2